DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 22, 2021 and is acknowledged and the amended specification is entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/059246, filed on 04/11/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “circumferential direction” and “a helical line” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 1 is are objected to because of the following informalities: 
Claim 1 recites in line 4, the limitation “with the following features” is suggested to be replaced with “wherein”,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unlocking elements capable of being inserted” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “unlocking elements capable of being inserted” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “capable of being inserted” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ““unlocking elements” meaning ““unlocking pins” discloses in para. [0045]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 3, recites the limitations “the radial press”. There is insufficient antecedent basis for this limitation in the claim. The radial press was never positively recited in the claim.
Claim 1 in line 4, recites the limitations “away from it” is indefinite, it is unclear the structure that is being claimed by the recitation of “it”. For the purpose of examination, the limitation will be interpreted as “A radial press comprising a multiplicity of press 
Claim 1 recites in lines 5-6, the limitation “the press members are made in multiple parts” is indefinite, it is unclear parts are being claimed.
Claim 1 recites in lines 5-6, the limitation “the press members are made in multiple parts and respectively have a base jaw and a press jaw” is indefinite, it is unclear if the base jaw and the press jaw are parts of the multiple parts or additional parts of the press members.
Claim 1 recites in lines 5-6, the limitation “a base jaw and a press jaw fixed exchangeably on this” is indefinite, it is unclear on what (i.e. this) the press jaw are fixed exchangeably on. Furthermore it is unclear if the base jaw and the press jaw both or only the press jaw to be fixed exchangeably. For the purpose of examination, the limitation will be interpreted as “the press members comprise multiple base jaws and press jaws, wherein the press jaws are fixed exchangeably on the base jaws”.
Claim 1 recites in lines 7-9, the limitation “the base jaws respectively comprise a radially inwardly disposed press-jaw bracing face as well as, adjacent hereto in circumferential direction, two side faces” is indefinite, the language “as well as, adjacent hereto in circumferential direction” of the claim is confusing, furthermore the recitation of “the base jaws” is unclear, since no plurality of base jaws are recited in the claim. For the purpose of examination, the limitation will be interpreted as “each of the base jaw comprises a radially inwardly disposed press-jaw bracing face and two side faces;”.
Claim 1 recites in lines 10-13, the limitation “the press jaws bear respectively with a mating face on the press-jaw bracing face of the associated base jaw and have, 
Claim 1 recites in line 14-16, the limitation “characterized in that the base jaws are respectively provided at their press-jaw bracing face with a channel-like recess, which extends from the seat to a first side face of the two side faces and opens at first side face.” is indefinite, the language “characterized in that” of the claim is confusing, furthermore the recitation of “a channel-like recess” is unclear, since the recitation of “a channel-like” is not a defined language. For the purpose of examination, the limitation will be interpreted as “wherein each of the base jaws is provided with an open channel recess at the press-jaw bracing face, wherein the open channel recess connects and extends from the seat to a first side face of the two side faces”.
Claim 5 in lines 1-4, recites the limitations “wherein the base jaws are respectively provided, at that the first side face at which the respective recess is open, with a cutout extending from the opening of the recess to a front side of the base jaw” is indefinite, the language of the claim is confusing. 

Claim 7 in line 2, recites the limitations “the opening” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 in lines 1-2, recites the limitations “at least two fixation projections of geometrically different construction” is indefinite, it is unclear if the limitation are additional fixation projection since a fixation projection is recited in claim 1. Furthermore the language “geometrically different construction” is unclear if Applicant is referring to for example “shape” or “size”.
Claim 9 in line 1, recites the limitations “at least two seats of geometrically different construction” is indefinite, it is unclear if the limitation are additional seat since a seat is recited in claim 1. Furthermore the language “geometrically different construction” is unclear if Applicant is referring to for example “shape” or “size”.
Claim 12 in line 3, recites the limitations “the locking devices can be unlocked through bores” is indefinite, it is unclear since the locking device has a function to lock/unlock something (i.e. fixation projection), therefore the language “the locking devices can be unlocked” is confusing, is the locking device locked? Clarity is needed.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Furthermore, the use of "capable of" and “can be” throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “capable of” and “can be” to perform a function only the ability to so perform. It does not constitute a limitation in any patentable sense.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US. Patent (5,243,846) hereinafter Davis.
Regarding claim 1,
Davis discloses a radial press (10), comprising 
a multiplicity of press members (28,30) disposed around a press axis (x) and capable of moving radially relative to the press axis, and the radial press (10) configured for 
the press members (28,30) are made in multiple parts and respectively have a base jaw (28) and a press jaw (30) fixed exchangeably on this; 
the base jaws (28) respectively comprise a radially inwardly disposed press-jaw bracing face (88) as well as, adjacent hereto in circumferential direction, two side faces (218); 
the press jaws (30) bear respectively with a mating face (94) on the press- jaw bracing face (88) of the associated base jaw (28) and have, protruding from the mating face (94), a fixation projection (92), which is inserted in a seat (100,102) provided on the base jaw (28) and cooperates with a locking device (96) disposed there; characterized in that 
the base jaws (28) are respectively provided at their press-jaw bracing face (88) with a channel-like recess (90), which extends from the seat (100,102) to a first side face of the two side faces (218) and opens at the first side face (see fig.11-12, 17).
Regarding claim 2,
Davis discloses wherein the recess (90) extends in circumferential direction (see fig.11-12, 17).
Regarding claim 3,
Davis discloses wherein the recess (90) extends along a helical line (see fig.11-12, 17).
Regarding claim 4,
Davis discloses wherein the press-jaw bracing faces (88) and the mating faces (94) are respectively constructed according to a circular- cylinder portion (see fig.11-12, 17).
Regarding claim 10,

Regarding claim 12,
Davis discloses wherein the locking devices (96) can be unlocked through bores (98) disposed at the front side on the base jaws (28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US. Patent (5,243,846) hereinafter Davis.
Regarding claim 8,
The prior art Davis discloses all limitations in claim 1.
Davis discloses at least two fixation projections (92) but does not disclose at least two fixation projections of geometrically different construction are provided and since no criticality is recited for the fixation projections of geometrically different construction and well known in the mechanical art for fixation projections to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the fixation projections to have different geometric construction to securely attach the press jaws to the base jaws. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9,
The prior art Davis discloses all limitations in claim 1.
Davis discloses at least two seats (90) but does not disclose wherein at least two seats of geometrically different construction are provided and since no criticality is recited for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US. Patent (5,243,846) hereinafter Davis in view of Ziliani US. Patent (7,553,268) hereinafter Ziliani.
Regarding claim 13,
The prior art Davis discloses all limitations in claim 12.
Davis discloses a radial-press system (see fig.6), comprising the radial press (10) of claim 12, and a quick-change jig (202) permitting changing of the press jaws (30) all together and having a handle (212) but does not disclose the quick-change jig to have a press-jaw holder and an unlocking arrangement having unlocking elements capable of being inserted at the front side into the bores of the base jaws, wherein the press-jaw holder and the unlocking arrangement of the quick-change jig can be turned relative to one another around a tool axis.
Davis and Ziliani disclose both art in the same field of endeavor (i.e. metal deforming).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the quick-change jig such that it has the press-jaw holder and the unlocking arrangement. Examiner notes both references clearly teach quick-change jig, therefore a simple substitution of Davis’s quick-change jig with that of Ziliani will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 14,
The prior art Davis as modified by Ziliani discloses all limitations in claim 13.
Davis as modified by Ziliani discloses wherein the press-jaw holder (22) of the quick-change jig (18) is connected to its handle (19) in a manner to be turned together therewith (see fig. 1-3).
Regarding claim 15,
The prior art Davis as modified by Ziliani discloses all limitations in claim 13.

Regarding claim 16,
The prior art Davis as modified by Ziliani discloses all limitations in claim 15.
Davis as modified by Ziliani discloses wherein the unlocking arrangement (20,21,21’,23-25) is disposed on the depth stop (34-35, see fig.1-3 and 8).
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/22/2021 about the objections and 35 U.S.C. 112 rejections, Examiner acknowledges Applicant amendment and the objections and 35 U.S.C. 112 rejections are withdrawn, however new the objections and 35 U.S.C. 112 rejections are given.
Applicant's arguments with respect to the claims have been considered but are moot because the reference Davis (5,243,846) is used as the primary in the current Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE Non-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 12, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753